Name: Commission Regulation (EC) No 692/97 of 18 April 1997 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: economic policy;  consumption;  marketing;  agricultural structures and production;  animal product
 Date Published: nan

 19. 4. 97 EN Official Journal of the European Communities No L 102/ 13 COMMISSION REGULATION (EC) No 692/97 of 18 April 1997 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal ('), and in particular Article 4 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EEC) No 1318/93 : 1 . The point headed 'pH' in the section 'Slaughter' is hereby replaced by the following: « PH Except in the case of calves for slaughter, less than 6'. 2 . The point headed 'Maturing' in the section 'Marketing' is hereby replaced by the following: 'Maturing: Except in the case of calves for slaughter, at least seven days from slaughter to placing on sale to the consumer'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 1318/93 of 28 May 1993 (2), as last amended by Regulation (EC) No 623/97 (3), lays down detailed rules for the application of Regulation (EEC) No 2067/92 and in particular the minimum requirements governing production, quality and controls of products covered by the promotion and marketing measures; whereas in particular the application of the minimum requirements on pH and maturing should apply solely to adult bovine animals as the quality of veal is not affected by those criteria; whereas Annex I to Regulation (EEC) No 1318/93 should be amended accordingly; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 215, 30 . 7. 1992, p . 57. (2) OJ No L 132, 29 . 5. 1993, p. 83 . 3 OJ No L 95, 10 . 4. 1997, p. 6.